COOK, Judge
(concurring in the result):
I have previously expressed the view that the determination of administrative credit for time served in confinement is not a proper question for courts-martial proceedings and I adhere to that view. See my dissent in United States v. Larner, 1 M.J. 371, 376 (C.M.A.1976). The Navy Court of Military Review has intervened in the present case and directed that appellant’s “good time” credit be computed at a rate different from that determined by the prison officials. Thus, I would normally direct that this entire recomputation be set aside. Chief Judge Fletcher directs reversal of the Court of Military Review’s decision, except for the period of confinement served between June 5, 1978, and August 24, 1978, on the ground that prison officials improperly ordered a forfeiture of good-time credit for this period, which he regards as having been earned. I do not consider the recom-putation of the good-time credit as a forfeiture. As the initial computation was predicated upon the sentence adjudged by the *161court-martial, which is merely inchoate, not final,1 it was necessarily tentative; and finality is not attainable until' reviewing action affecting the sentence is complete. That circumstance is recognized in the Navy regulation on the subject. See SEC-NAVINST 1640.9, para. 1009.7.
As note 11 of Chief Judge Fletcher’s opinion indicates, the accused has been out of confinement for almost 5 months. The record indicates he is back in the civilian community. By the time this Court issues its mandate, the 6-month period of suspension of the confinement is likely to have expired or to be so near expiration as to be virtually certain that vacation proceedings will not be initiated. Realistically, therefore, the accused will be, as the Chief Judge observes, “unaffected” by whatever this Court holds as to his good time credit. I see no point, however, in continuing the proceedings in this Court. I, therefore, join in remanding the record to the Court of Military Review for such action as it may deem appropriate to insure no disadvantage to the accused.

. See Articles 64 and 66, Uniform Code of Military Justice, 10 U.S.C. §§ 864 and 866.